PER CURIAM.
Appellant was stopped for speeding and subsequently arrested for possession of cocaine. The total quantity involved was about one-half dozen small baggies.
Appellant pled guilty to attempted possession, a misdemeanor; and the Town of Palm Beach instituted forfeiture proceedings against appellant’s Pontiac Trans-Am Automobile, valued at about $6,000. The trial court entered a final order of forfei*927ture in favor of the Town, occasioning this appeal.
In ordering the forfeiture, the trial court considered and rejected appellant’s contentions that the forfeiture constituted double jeopardy; and that United States v. Hal-per, 490 U.S. 435, 109 S.Ct. 1892, 104 L.Ed.2d 487 (1989), was controlling. It based its order upon the 4-3 decision of our supreme court in State v. Crenshaw, 548 So.2d 223 (Fla.1989). We agree with the trial court and affirm. See also United States v. A Parcel of Land, 884 F.2d 41 (1st Cir.1989); United States v. One Assortment of 89 Firearms, 465 U.S. 354,104 S.Ct. 1099, 79 L.Ed.2d 361 (1984).
GLICKSTEIN, GUNTHER and GARRETT, JJ., concur.